Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 01, 2016

The Court of Appeals hereby passes the following order:

A16A0621. JAMES GLENN WILDER v. THE STATE.

      This appeal was docketed in this Court on December 4, 2015. Appellant’s brief
was due to be filed within 20 days of docketing. See Court of Appeals Rule 23(a).
On January 26, 2016, when Appellant had failed to file a brief, this Court ordered him
to file a brief within ten (10) days. He has yet to file his brief or any request for an
extension.


      This appeal therefore is DISMISSED pursuant to Court of Appeals Rule 23(a).




                                        Court of Appeals of the State of Georgia
                                                                             03/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.